                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 1 of 17


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                          SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               15
                                                      Plaintiffs,    JOINT DISCOVERY STATUS
               16                    v.                              REPORT
               17
                       WILBUR L. ROSS, JR., et al.,                  Place: Courtroom 8
               18                                                    Judge: Hon. Lucy H. Koh
                                                      Defendants.
               19

               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                JOINT DISCOVERY STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 2 of 17


                   1          Pursuant to the Court’s December 28, 2020 Order Continuing Case Management

                   2   Conference (Dkt. 411), the parties to this action, by their respective counsel, respectfully submit

                   3   the following Joint Discovery Status Report.

                   4          The parties previously submitted a Joint Case Management Statement on December 18,

                   5   2020 (Dkt. 394), a Joint Discovery Status Report on December 22, 2020 (Dkt. 402), and a Joint

                   6   Discovery Status Report on December 30, 2020 (Dkt. 417), which described the parties’

                   7   numerous discovery disputes in detail. Essentially all of those disputes remain ongoing.

                   8   Because there have been relatively few developments since the December 30, 2020 Status

                   9   Report, and in the interest of efficiency, the parties will not repeat here in detail the general

               10      descriptions of the discovery disputes contained in that filing, but focus instead on relevant

               11      updates and topics for the Court.

               12      I.     DOCUMENT PRODUCTIONS

               13             Plaintiffs’ Position

               14             As described in the December 30 Status Report, Plaintiffs continue to wait for a large but

               15      tailored set of critical materials Defendants have never produced, despite agreement and Court

               16      order. Plaintiffs had hoped that a productive meet and confer call with Defendants’ counsel on

               17      Monday, December 28 would be a turning point, and that additional Court involvement would

               18      not be necessary to force Defendants to finally produce these materials. But in a follow-up meet

               19      and confer just yesterday, Sunday, January 3, those hopes were dashed. With respect to the key

               20      summary data reports responsive to half of Plaintiffs’ RFPs, Defendants produced nothing,
               21      identified nothing already produced and instead told Plaintiffs to run their own searches, and
               22      made clear that they have no intent to abide by their discovery obligations or this Court’s orders.
               23             Defendants bought themselves another week of time on December 28 by appearing to be
               24      reasonable, but their playbook remains the same as since the inception of this case: deny
               25      information and the existence of documents; produce dribs and drabs only when ordered or

               26      uncovered; attempt to hide as many documents as possible under exaggerated and improper

               27      claims of privilege; and do everything to try and run out the clock. To that they have added one

               28      additional mainstay from a discovery resister’s handbook: give yourself an out by dropping a
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         1                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 3 of 17


                   1   “truckload” of documents, burying whatever relevant information there is under thousands of

                   2   blank and irrelevant materials, and hope that the inflated document count from Trump campaign

                   3   emails, pizza and handbag advertisements, LinkedIn notifications and more will bury the fact

                   4   that key documents aren’t part of the production. Or at least eat up time until discovery closes.

                   5          Plaintiffs now have no choice but to seek formal relief from this Court. They will do so

                   6   shortly via a motion for sanctions/contempt focused on the summary report data responsive to

                   7   Plaintiffs’ sufficient-to-show requests regarding data collection processes, metrics, issues and

                   8   improprieties (RFP Nos. 2–4, 6–10, 15, 16, and 18). Such a motion is necessary because

                   9   Defendants desperately do not want anyone (including Plaintiffs’ experts) to test their various

               10      “trust us” assertions about how terrific and complete the 2020 Census count was, and their empty

               11      assurances about forthcoming materials have lost all promise. But that is not the extent of

               12      Defendants’ discovery failings. Should Defendants continue to refuse to produce the other

               13      missing and withheld materials in full, Plaintiffs will be very shortly forced to file a third motion

               14      for discovery relief.

               15             Below is a brief, non-exclusive summary—taken from the December 28 meet-and-confer

               16      agenda and the December 30 status report—of some of the most pressing open items:

               17             1. Failure to produce critical, sufficient-to-show materials on Census
                                 metrics (including via CIG reports, despite claims), contrary to
               18
                                 Court order and availability of data per 30(b)(6) deposition
               19
                                      o As set forth above, Defendants have not produced this material
               20                       despite assurances and direct Court order. Dkts. 372, 380.
                                        Defendants have now said that they will not produce it—but
               21                       that Plaintiffs should just be satisfied with interrogatory
                                        responses that Defendants will shortly serve. Plaintiffs intend to
               22
                                        file a motion for sanctions/contempt shortly.
               23
                              2. Failure to produce current plans/schedule, contrary to Court order
               24
                                      o The Court ordered this production via its December 13 Order.
               25                       Dkt. 380. The production was to occur between December 14 and
                                        December 21. On December 30, Defendants produced 84
               26                       documents related to this issue, current up to December 29.
                                        Plaintiffs are reviewing for completeness and potential follow-up.
               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        2                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 4 of 17


                   1        3. Failure to produce any recent documents, but instead decide to
                               make mid/late December en masse productions that had arbitrary
                   2           cutoffs in November
                   3
                                  o As noted, some of the materials Defendants very recently
                   4                produced for (2) above are current, but the vast bulk of
                                    materials produced between December 14-21, as compelled by
                   5                the Court in its December 13 Order, had arbitrary cut-offs in
                                    November. Defendants have said they are looking to update
                   6                their productions, but have provided no date certain for
                                    completion as of yet. They should produce updated materials
                   7
                                    immediately.
                   8
                            4. Failure to produce any documents from key custodians (Olson,
                   9           Lamas) contrary to discovery schedule and representations to
                               Court
               10
                                  o In a very recent December 31, 2020 production, Defendants
               11                   finally starting producing materials from these custodians, after
               12                   Plaintiffs raised the issue with the Court. The production
                                    appears to contain 871 documents from Lamas and 172 from
               13                   Olson. Initial review of these materials indicates, yet again, a
                                    vast trove of largely irrelevant materials, such as mass
               14                   marketing emails and news mailers. Plaintiffs need these
                                    productions completed in full immediately.
               15
                            5. Failure to produce documents from known sources of key
               16
                               materials—i.e., EGG (Data Quality Executive Guidance
               17              (Governance) Group); OIG shared drive repository; enumerator
                               complaint and communications emails/repositories
               18
                                  o Defendants have produced nothing from these core sources,
               19                   particularly from the EGG—a group that Albert Fontenot has
                                    previously claimed, to this Court, was formed precisely to
               20                   “provide direction and approvals about quality assessments of
               21                   changes to the operational plans and of the 2020 Census data
                                    during and after the data collection process.” Dkt. 323-1 at 5.
               22                   There is no way Defendants did not know about the EGG, its
                                    email list, and its networked location—and their deliberate
               23                   decision to not produce materials from it is highly troubling.
                                    The materials should be produced immediately.
               24

               25           6. Failure to produce any documents from 10 of the identified
                               custodians, contrary to agreement
               26
                                  o In an effort to reach a good-faith compromise on open items,
               27                   Plaintiffs told Defendants that these materials could take a
                                    backseat to the far more pressing items referenced in numbers
               28                   1-5 above. But in light of the fact that Defendants have

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  3                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 5 of 17


                   1                      produced an extremely meager set of materials for #1-5 since
                                          December 21, (the last day of the productions under the Court’s
                   2                      earlier order to compel), Plaintiffs are worried Defendants will
                   3                      never produce anything from this set.

                   4          Defendants’ Position
                   5          Plaintiffs mischaracterize Defendants’ document production efforts and the explanations
                   6   that Defendants have provided Defendants throughout the discovery process. There has been no
                   7   violation of the Court’s order, and Defendants will respond to whatever motion Plaintiffs file.
                   8          Briefly, while Defendants understand that Plaintiffs are dissatisfied with the manner in
                   9   which discovery has proceeded, Plaintiffs have only their broad discovery requests to blame.
               10      Defendants have explained many times the manner in which they would be satisfying Plaintiffs’
               11      “sufficient to show” requests, and have, in fact, produced the documents they indicated they
               12      would provide. Those documents, which include CIG briefings, EGG briefings, anomaly
               13      trackers, and other materials were produced to Plaintiffs on December 14, 2020, following the
               14      Court’s Order to compel; at the time, the briefing materials were current as of the beginning of
               15      the December (a fact that Defendants pointed out to Plaintiffs in email). Last week, following
               16      another updated collection, Defendants produced another set of materials which are dated as
               17      recently as December 29, 2020. Plaintiffs’ allegations that Defendants have not produced such
               18      material is thus completely unfounded.
               19             Further, Defendants have been fully forthright about their discovery efforts. Defendants’
               20      explanations about the ways they would satisfy Plaintiffs’ requests appeared in their objections
               21      and responses to Plaintiffs’ requests for production; Defendants have reiterated those
               22      explanations during multiple meet and confer conferences; and Defendants have detailed their
               23      position in at least the last two CMC statements. Plaintiffs therefore should not be surprised by
               24      Defendants’ position—which is that Defendants have sought to fulfill Plaintiffs’ requests with
               25      the materials that are actually available. Defendants do not believe the Federal Rules of Civil
               26      Procedure require Defendants to generate documents to satisfy sufficient-to-show requests, and
               27      even if such an obligation could be imposed on the Census Bureau, writing new code and then
               28      running queries would be unduly burdensome as the employees needed to search for this data are

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       4                  JOINT DISCOVERY STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 6 of 17


                   1   the same employees who are trying to finish the census.

                   2          Further, as Defendants explained to Plaintiffs yesterday, Defendants intend to produce

                   3   additional data and other information which appear to fit the description of what Plaintiffs are

                   4   seeking in response to Plaintiffs’ Interrogatories. Defendants suggest that Plaintiffs consider this

                   5   data and information before categorically characterizing it as insufficient.

                   6          Further, there are ongoing document productions, and Defendants are undertaking these

                   7   additional productions in accordance with the custodians Plaintiffs have identified as priorities.

                   8   Defendants have produced documents for custodians Tim Olson and Enrique Lamas.

                   9   Defendants expect to finish these productions by the end of this week.

               10             Plaintiffs have also asked about obtaining documents from centralized Census Bureau

               11      emails addresses. Defendants will be producing emails sent to rumors@census.gov this week.

               12      Defendants are not able to produce documents from the oig.doc.gov domain. The Office of the

               13      Inspector General (OIG) is its own entity, and it is not a party to this litigation; while Defendants

               14      can and have produced documents that they were sent to the OIG (as they did earlier in this

               15      matter), they are not able to obtain and produce documents from OIG’s own records and files.

               16

               17      II.    PRIVILEGE LOGS AND RELATED DISPUTES

               18             A.       “Executive Privilege” Documents

               19             Plaintiffs’ Position

               20             As set forth in the December 30 Status Report, the Magistrate Judge Panel ordered
               21      production of “the 2,944 documents that declarant Brian DiGiacomo identified on December 12
               22      as ‘likely subject to Executive privilege’ in ECF 376-2 ¶ 12, unless they were identified on the
               23      December 21 log and the privilege was not overruled in this order.” Id. On January 3,
               24      Defendants provided 2,268 documents that Defendants have determined are not responsive to
               25      Plaintiffs’ discovery requests for in camera review.

               26             As explained in Plaintiffs’ Status Update on Order Granting in Part and Denying in Part

               27      Plaintiffs’ Requests for Relief, Defendants have not provided Plaintiffs the information requested

               28      regarding the remaining categories of documents described in Mr. DiGiacomo’s Declaration –

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        5                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 7 of 17


                   1   the quantity that should have been produced because they are responsive and not privileged, the

                   2   privilege log entries that correspond to the documents that have purportedly been logged, or the

                   3   basis for “carving out” and failing to log large quantities of documents that include certain

                   4   attorneys or search terms. As noted in the Notice filed by Defendants on January 3, 2021 (Dkt.

                   5   422), they still have not provided the requested information. Thus, while Plaintiffs are mindful

                   6   of the Court’s Order providing a motion deadline of January 4, 2021 (Dkt. 421) to address

                   7   Defendants’ request for relief from the Magistrate Judge Panel’s Order, Plaintiffs respectfully

                   8   request additional time to file such a motion after they have received the promised information

                   9   from Defendants. Doing so will enable Plaintiffs to narrow the scope of any motion filed and

               10      reduce the burden on the Court.

               11             Defendants’ Position

               12             Defendants are still undertaking efforts to provide answers to questions Plaintiffs have

               13      asked about a set of documents from Defendants’ production involving “eop.gov” documents

               14      (ECF 408). Defendants provided partial information in response to those questions during the

               15      parties’ meet and confer on January 3, 2021, but were not able to provide more information due

               16      to the holiday weekend and limited staffing at the contractor charged with managing Defendants’

               17      document productions. Because Defendants are continuing to provide additional information

               18      about “eop.gov” documents, Defendants recognize that it is difficult for Plaintiffs to file a motion

               19      seeking additional relief from the Magistrate Judge Panel by the court-ordered January 4, 2021

               20      deadline. See Defs.’ Notice, ECF 422. So, as Defendants explained in their recent Notice,
               21      Defendants agree with Plaintiffs’ request above that Plaintiffs be permitted to file any motion
               22      after the current January 4 deadline so that the parties can further confer on this issue. Id.
               23             B.      ~19,000 Documents Withheld and Not Logged
               24             Plaintiffs’ Position

               25             As discussed in the December 30 Joint Status Report, Plaintiffs’ position is that

               26      Defendants have failed to properly log a significant number of documents which do not include a

               27      litigation attorney. Those include a number of documents that do not include any attorney at all,

               28      but instead hit on a term, such as “ACP” or “WP.” It is unheard of for parties to carve out

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         6                  JOINT DISCOVERY STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 8 of 17


                   1   documents that simply contain such terms and never even look at them or log them, but pretend

                   2   they never existed. As the Court will recall, Plaintiffs were extremely surprised when—out a

                   3   potentially privileged universe of over 25,000 document, Defendants produced a log of 163

                   4   entries alone. Mass, improper carveouts like the above appear to be the reason.

                   5          During the parties’ January 3, 2021 meet-and-confer, Plaintiffs renewed their request for

                   6   the information requested regarding the basis for these large swaths of documents not being

                   7   logged. Defendants agreed to provide this information in the short-term, and Plaintiffs will then

                   8   address the specific categories of documents over which Defendants have failed to properly

                   9   claim privilege under the Federal Rules of Civil Procedure.

               10             Defendants’ Position

               11             On their January 3, 2021 meet and confer, the parties further discussed Defendants’

               12      efforts to ensure that litigation-related material involving DOJ and Commerce Department

               13      counsel, or material generated by Commerce or Census personnel connected with the litigation,

               14      not be included in productions to Plaintiffs. Defendants understand Plaintiffs’ concerns in this

               15      regard and plan to provide Plaintiffs with additional information in response to their questions

               16      this week.

               17

               18      III.   DEPOSITIONS

               19             A.      December 17, 2020 30(b)(6) Deposition

               20             Plaintiffs’ Position
               21             As discussed in the Joint Statement filed on December 18, Plaintiffs maintain that neither

               22      witness was adequately prepared on various aspects of the noticed topics. Plaintiffs have

               23      provided Defendants a list of tailored questions which are critical to Plaintiffs’ case and which

               24      Defendants’ deponents were unable to answer at the deposition. On December 27, Plaintiffs sent

               25      a letter including written questions for Defendants provide written answers in a declaration or

               26      other document under penalty of perjury. Defendants confirmed receipt but have otherwise not

               27      yet responded. Plaintiffs are hopeful that it will not need further Court involvement, but are

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        7                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 9 of 17


                   1   concerned that, in light of other discovery deficiencies noted herein, Defendants will not

                   2   promptly respond.

                   3           Defendants’ Position

                   4           Defendants maintain that both witnesses were adequately prepared for the depositions. In

                   5   the interest of resolving the dispute, however, Defendants are willing to provide Plaintiffs

                   6   answers to the questions they posed via declarations and plan to do so by January 4, 2020.

                   7   Defendants have also responded to various emails from Plaintiffs on matters related to these

                   8   follow-up questions.

                   9           B.      Additional Depositions

               10              Plaintiffs served a 30(b)(6) notice on Defendants on December 24, 2020 for a deposition

               11      from the Department of Commerce. That deposition was supposed to occur on December 31,

               12      2020, but Defendants asked to move it to January 5, 2020 in light of the holidays, and also sent a

               13      letter stating that they will not make their witness available to testify as to certain topics.

               14              Plaintiffs have agreed to the requested date change, subject to Defendants providing the

               15      name of the witness(es) and confirming that Commerce is not sending any population,

               16      Presidential Memo, or apportionment counts/numbers to the President prior to the January 5

               17      deposition. The parties met and conferred on January 3 regarding the topics and were able to

               18      resolve Defendants’ objections. Defendants will prepare a witness on all noticed topics,

               19      consistent with the parties’ meet and confer.

               20      IV.     DISCOVERY SCHEDULE
               21              Plaintiffs’ Position

               22              For the reasons set forth above and in the December 30, 2020 Status Report, Plaintiffs

               23      propose slightly amending the case schedule to allow 2 more weeks for Defendants to produce

               24      critical discovery in this case. Nothing else should move, including any deadlines specific to

               25      Defendant. The parties are in this position solely because of Defendants’ actions, so the limited

               26      extension should be such so as to provide enough time for Defendants to solve the problems they

               27      have created, but without providing a boon to Defendants for their own improper conduct. And

               28

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          8                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 10 of 17


                   1   importantly, as the attached schedule shows (with additional inserts for clarity), the only

                   2   difference between the parties is as to the first two dates—the schedule then converges.

                   3           Plaintiffs propose the following schedule, subject of course to the to the Court’s

                   4   availability:

                   5

                   6        Scheduled Event                          Current Dates (2021)       New Dates (2021)
                            Close of Fact Discovery                  January 7                  January 7 (Defs)
                   7                                                                            January 21 (Pls)
                   8        Opening Expert Reports                   January 14                 January 14 (Defs)
                                                                                                January 26 (Pls)
                   9
                            Rebuttal Expert Reports                  January 21                 February 2
               10           Close of Expert Discovery                January 28                 February 9
                            Cross-Motions for Summary                February 4                 February 16
               11
                            Judgment (one per side in entire case)
               12           Oppositions to Cross-Motions for         February 11                February 23
                            Summary Judgment
               13
                            Hearing on Motions for Summary           February 18, 1:30 p.m.     March 2, 1:30 p.m.
               14           Judgment
               15           Motions in Limine (three per side,       March 5                    March 5
                            limited to three pages each)
               16           Oppositions to Motions in Limine         March 8                    March 8
               17           Final Pretrial Conference                March 11, 1:30 p.m.        March 11, 1:30 p.m.
                            Bench Trial                              March 19, 9:00 a.m.        March 19, 9:00 a.m.
               18
                            Length of Trial                          5 days                     5 days
               19

               20              In the December 30 Status Report, Defendants stated that pushing out these two deadlines

               21      by two weeks “would undermine fundamental principles of fairness in adversarial proceedings.”

               22      Dkt. 417 at 19. Plaintiffs saw Defendants’ positions for the first time roughly 15 minutes before

               23      that filing was due, and so did not have a chance to respond. They briefly do so here.

               24              First, Defendants’ position is a remarkable and telling shift. At the December 28 meet

               25      and confer, when Plaintiffs discussed the idea of a 12-day discovery push as a way for the parties

               26      to build in enough time for Defendants to produce the materials it had improperly held,

               27      Defendants suggesting moving the March trial date—and thereby building even more time for

               28      discovery. Plaintiffs rejected that suggestion. And to then see Defendants urge just a 1-week

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        9                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 11 of 17


                   1   extension, even where Defendants have still to produce so many key materials—seemed strategic

                   2   at best.

                   3              Second, Defendants’ cry about “fundamental principles of fairness,” in these

                   4   circumstances, undercuts rather than supports Defendants’ position. The Court has broad

                   5   inherent authority to manage its affairs and enforce compliance with its orders. See Goodyear

                   6   Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (“Federal courts possess certain

                   7   ‘inherent powers,’ not conferred by rule or statute, to manage their own affairs so as to achieve

                   8   the orderly and expeditious disposition of cases.”) (internal citations and quotation marks

                   9   omitted); Fraihat v. U.S. Immigration & Customs Enf’t, 2020 WL 2758553, at *3 (C.D. Cal.

               10      May 15, 2020) (“Courts have inherent authority to monitor and enforce their prior orders.”

               11      (citing Shillitani v. United States, 384 U.S. 364, 370 (1966)). In circumstances where it is

               12      undeniable that one party and one party alone—here, Defendants—is to blame for a delay that

               13      will prejudice another, it is unfair to not extend the time, and to allow the wrongdoer to gain a

               14      boon (additional discovery time for themselves) for their misconduct. Defendants have all the

               15      data they want, and whoever their expert will be has had months to prepare her or his report.

               16      Months, with full access to everything. Plaintiffs have zero data, and Defendants are doing

               17      everything in their power to prejudice Plaintiffs’ experts—first by restricting access to that data,

               18      and then by making sure they have as little time as possible (a few weeks to Defendants’ months)

               19      to do anything with it. “Fundamental principles of fairness” condemn Defendants’ conduct.

               20                 Defendants’ Position
               21                 In the last CMC statement Defendants proposed a fair schedule extension that would

               22      accommodate the needs of both sides in this action. Since then, Plaintiffs appear to have

               23      retreated into proposing disparate discovery deadlines as a punitive tool to leverage for strategic

               24      advantage. That is not the purpose of discovery, and offensive to notions of a fair adversarial

               25      proceeding. Defendants note that they have already been subject to much more burdensome

               26      discovery than Plaintiffs—including having just half the time allotted to Plaintiffs to respond to

               27      interrogatories and requests for admission. Plaintiffs’ attempt to press for even further advantage

               28      by applying unequal rules should not be countenanced for at least two reasons.

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         10                 JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 12 of 17


                   1           First, contrary to Plaintiffs’ erroneous contention above, Defendants would not oppose a

                   2   12-day extension of fact discovery, so long as both sides are treated equally. Defendants’ actual

                   3   proposal—which Plaintiffs have failed to grasp—was for all Defendants’ document productions

                   4   to be completed this week so that all fact depositions could take place the week of January

                   5   11. This staggering was meant to address Plaintiffs’ ongoing complaints about the availability of

                   6   documents in advance of depositions. But if Plaintiffs would prefer to simply extend fact

                   7   discovery by 12 days for both parties, then Defendants would be amenable to such an extension

                   8   as well. What Defendants oppose is the creation of different discovery deadlines for Plaintiffs

                   9   and Defendants.

               10              Second, Plaintiffs’ contention that “Defendants have all the data they want” while

               11      Plaintiffs “have zero data” is patently absurd. As explained above, Defendants have produced

               12      tens of thousands of documents, including data-related documents. As for Plaintiffs, they have

               13      just begun producing documents after unilaterally converting Defendants’ document requests

               14      into sufficient-to-show requests. Ironically, their basis for doing so—after Defendants have

               15      produced nearly 100,000 documents in response to the onerous discovery demands Plaintiffs

               16      have foisted onto Defendants—is because Defendants’ document requests are supposedly

               17      “harassing in light of the expedited discovery schedule in this case, and that Defendants’ requests

               18      are not relevant to any defenses raised by Defendants.” That Plaintiffs raise this frivolous

               19      objection late in an agreed-upon discovery schedule and then demand extra time for their

               20      discovery alone merely highlights the unfairness of extending deadlines on a one-sided basis, for
               21      Plaintiffs alone.
               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       11                 JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 13 of 17


                   1   Dated: January 4, 2021                  LATHAM & WATKINS LLP

                   2                                           By: /s/ Sadik Huseny
                                                                  Sadik Huseny
                   3
                                                               Sadik Huseny (Bar No. 224659)
                   4                                           sadik.huseny@lw.com
                                                               Steven M. Bauer (Bar No. 135067)
                   5                                           steven.bauer@lw.com
                                                               Amit Makker (Bar No. 280747)
                   6                                           amit.makker@lw.com
                                                               Shannon D. Lankenau (Bar. No. 294263)
                   7                                           shannon.lankenau@lw.com
                                                               LATHAM & WATKINS LLP
                   8                                           505 Montgomery Street, Suite 2000
                                                               San Francisco, CA 94111
                   9                                           Telephone: 415.391.0600
                                                               Facsimile: 415.395.8095
               10
                                                               Melissa Arbus Sherry (pro hac vice)
               11                                              melissa.sherry@lw.com
                                                               Richard P. Bress (pro hac vice)
               12                                              rick.bress@lw.com
                                                               Anne W. Robinson (pro hac vice)
               13                                              anne.robinson@lw.com
                                                               Tyce R. Walters (pro hac vice)
               14                                              tyce.walters@lw.com
                                                               Gemma Donofrio (pro hac vice)
               15                                              gemma.donofrio@lw.com
                                                               Christine C. Smith (pro hac vice)
               16                                              christine.smith@lw.com
                                                               LATHAM & WATKINS LLP
               17                                              555 Eleventh Street NW, Suite 1000
                                                               Washington, D.C. 20004
               18                                              Telephone: 202.637.2200
                                                               Facsimile: 202.637.2201
               19
                                                               Attorneys for Plaintiffs National Urban League;
               20                                              League of Women Voters; Black Alliance for
                                                               Just Immigration; Harris County, Texas; King
               21                                              County, Washington; City of San Jose,
                                                               California; Rodney Ellis; Adrian Garcia; and
               22                                              the NAACP
               23
                       Dated: January 4, 2021                  By: /s/ Jon M. Greenbaum
               24                                              Kristen Clarke (pro hac vice)
                                                               kclarke@lawyerscommittee.org
               25                                              Jon M. Greenbaum (Bar No. 166733)
                                                               jgreenbaum@lawyerscommittee.org
               26                                              Ezra D. Rosenberg (pro hac vice)
                                                               erosenberg@lawyerscommittee.org
               27                                              Ajay Saini (pro hac vice)
                                                               asaini@lawyerscommitee.org
               28                                              Maryum Jordan (Bar No. 325447)
                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            12                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 14 of 17


                   1                                           mjordan@lawyerscommittee.org
                                                               Pooja Chaudhuri (Bar No. 314847)
                   2                                           pchaudhuri@lawyerscommittee.org
                                                               LAWYERS’ COMMITTEE FOR CIVIL
                   3                                           RIGHTS UNDER LAW
                                                               1500 K Street NW, Suite 900
                   4
                                                               Washington, DC 20005
                   5                                           Telephone: 202.662.8600
                                                               Facsimile: 202.783.0857
                   6
                                                               Attorneys for Plaintiffs National Urban League;
                   7                                           City of San Jose, California; Harris County,
                                                               Texas; League of Women Voters; King County,
                   8                                           Washington; Black Alliance for Just
                                                               Immigration; Rodney Ellis; Adrian Garcia; the
                   9                                           NAACP; and Navajo Nation
               10                                              Wendy R. Weiser (pro hac vice)
               11                                              weiserw@brennan.law.nyu.edu
                                                               Thomas P. Wolf (pro hac vice)
               12                                              wolft@brennan.law.nyu.edu
                                                               Kelly M. Percival (pro hac vice)
               13                                              percivalk@brennan.law.nyu.edu
                                                               BRENNAN CENTER FOR JUSTICE
               14                                              120 Broadway, Suite 1750
                                                               New York, NY 10271
               15                                              Telephone: 646.292.8310
                                                               Facsimile: 212.463.7308
               16
                                                               Attorneys for Plaintiffs National Urban League;
               17
                                                               City of San Jose, California; Harris County,
               18                                              Texas; League of Women Voters; King County,
                                                               Washington; Black Alliance for Just
               19                                              Immigration; Rodney Ellis; Adrian Garcia; the
                                                               NAACP; and Navajo Nation
               20
                                                               Mark Rosenbaum (Bar No. 59940)
               21                                              mrosenbaum@publiccounsel.org
                                                               PUBLIC COUNSEL
               22                                              610 South Ardmore Avenue
                                                               Los Angeles, California 90005
               23                                              Telephone: 213.385.2977
               24                                              Facsimile: 213.385.9089

               25                                              Attorneys for Plaintiff City of San Jose

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            13                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 15 of 17


                   1                                           Doreen McPaul, Attorney General
                                                               dmcpaul@nndoj.org
                   2                                           Jason Searle (pro hac vice)
                                                               jasearle@nndoj.org
                   3                                           NAVAJO NATION DEPARTMENT OF
                                                               JUSTICE
                   4
                                                               P.O. Box 2010
                   5                                           Window Rock, AZ 86515
                                                               Telephone: (928) 871-6345
                   6
                                                               Attorneys for Navajo Nation
                   7
                       Dated: January 4, 2021                  By: /s/ Danielle Goldstein
                   8                                           Michael N. Feuer (Bar No. 111529)
                                                               mike.feuer@lacity.org
                   9                                           Kathleen Kenealy (Bar No. 212289)
                                                               kathleen.kenealy@lacity.org
               10                                              Danielle Goldstein (Bar No. 257486)
               11                                              danielle.goldstein@lacity.org
                                                               Michael Dundas (Bar No. 226930)
               12                                              mike.dundas@lacity.org
                                                               CITY ATTORNEY FOR THE CITY OF
               13                                              LOS ANGELES
                                                               200 N. Main Street, 8th Floor
               14                                              Los Angeles, CA 90012
                                                               Telephone: 213.473.3231
               15                                              Facsimile: 213.978.8312
               16                                              Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: January 4, 2021                  By: /s/ Michael Mutalipassi
               18                                              Christopher A. Callihan (Bar No. 203010)
                                                               legalwebmail@ci.salinas.ca.us
               19                                              Michael Mutalipassi (Bar No. 274858)
                                                               michaelmu@ci.salinas.ca.us
               20                                              CITY OF SALINAS
                                                               200 Lincoln Avenue
               21                                              Salinas, CA 93901
                                                               Telephone: 831.758.7256
               22                                              Facsimile: 831.758.7257
               23                                              Attorneys for Plaintiff City of Salinas
               24
                       Dated: January 4, 2021                  By: /s/ Rafey S. Balabanian
               25                                              Rafey S. Balabanian (Bar No. 315962)
                                                               rbalabanian@edelson.com
               26                                              Lily E. Hough (Bar No. 315277)
                                                               lhough@edelson.com
               27                                              EDELSON P.C.
                                                               123 Townsend Street, Suite 100
               28                                              San Francisco, CA 94107

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            14                   JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 16 of 17


                   1                                           Telephone: 415.212.9300
                                                               Facsimile: 415.373.9435
                   2
                                                               Rebecca Hirsch (pro hac vice)
                   3                                           rebecca.hirsch2@cityofchicago.org
                                                               CORPORATION COUNSEL FOR THE
                   4
                                                               CITY OF CHICAGO
                   5                                           Celia Mexa
                                                               Stephen J. Kane
                   6                                           121 N. LaSalle Street, Room 600
                                                               Chicago, IL 60602
                   7                                           Telephone: (312) 744-8143
                                                               Facsimile: (312) 744-5185
                   8
                                                               Attorneys for Plaintiff City of Chicago
                   9
                       Dated: January 4, 2021                  By: /s/ Donald R. Pongrace
               10                                              Donald R. Pongrace (pro hac vice)
                                                               dpongrace@akingump.com
               11
                                                               Merrill C. Godfrey (Bar No. 200437)
               12                                              mgodfrey@akingump.com
                                                               AKIN GUMP STRAUSS HAUER & FELD
               13                                              LLP
                                                               2001 K St., N.W.
               14                                              Washington, D.C. 20006
                                                               Telephone: (202) 887-4000
               15                                              Facsimile: 202-887-4288
               16                                              Attorneys for Plaintiff Gila River Indian
                                                               Community
               17
                       Dated: January 4, 2021                  By: /s/ David I. Holtzman
               18
                                                               David I. Holtzman (Bar No. 299287)
               19                                              David.Holtzman@hklaw.com
                                                               HOLLAND & KNIGHT LLP
               20                                              Daniel P. Kappes
                                                               Jacqueline N. Harvey
               21                                              50 California Street, 28th Floor
                                                               San Francisco, CA 94111
               22                                              Telephone: (415) 743-6970
                                                               Fax: (415) 743-6910
               23
                                                               Attorneys for Plaintiff County of Los Angeles
               24

               25

               26      DATED: January 4, 2021            JEFFREY BOSSERT CLARK
                                                              Acting Assistant Attorney General
               27

               28                                                 JOHN V. COGHLAN
                                                                  Deputy Assistant Attorney General
                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            15                  JOINT DISCOVERY STATUS REPORT
                       Case 5:20-cv-05799-LHK Document 424 Filed 01/04/21 Page 17 of 17


                   1
                                                                            AUGUST E. FLENTJE
                   2                                                        Special Counsel to the Assistant
                   3                                                         Attorney General

                   4                                                        ALEXANDER K. HAAS
                                                                            Branch Director
                   5
                                                                            DIANE KELLEHER
                   6                                                        BRAD P. ROSENBERG
                   7                                                        Assistant Branch Directors

                   8                                                        /s/ Alexander V. Sverdlov
                                                                            ALEXANDER V. SVERDLOV
                   9                                                          (New York Bar No. 4918793)
                                                                            STEPHEN EHRLICH
               10
                                                                            M. ANDREW ZEE
               11                                                           Trial Attorneys
                                                                            U.S. Department of Justice
               12                                                           Civil Division - Federal Programs Branch
                                                                            1100 L Street, NW
               13                                                           Washington, D.C. 20005
                                                                            Telephone: (202) 305-0550
               14

               15                                                           Attorneys for Defendants

               16

               17

               18                                              ATTESTATION

               19              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this

               20      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

               21      in this filing.

               22      Dated: January 4, 2021                            LATHAM & WATKINS LLP

               23                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      16                  JOINT DISCOVERY STATUS REPORT
